Name: Commission Regulation (EEC) No 1898/81 of 9 July 1981 amending Regulations (EEC) No 1054/68 and (EEC) No 2965/79 in respect of the admission of certain cheeses into certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/ 14 Official Journal of the European Communities 10 . 7 . 81 COMMISSION REGULATION (EEC) No 1898/81 of 9 July 1981 amending Regulations (EEC) No 1054/68 and (EEC) No 2965/79 in respect of the admission of certain cheeses into certain tariff headings Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to the German version of Regulation (EEC) No 1054/68 the issuing agency name 'Schweize ­ rische KrÃ ¤uterkÃ ¤se-Fabrikanten GmbH', given for Swiss cheese of subheading 04.04 B, is hereby replaced by 'GESKA Gesellschaft Schweizerische KrÃ ¤uterkÃ ¤se-Fabrikanten mbH'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece, and in particular Article 14 (7) thereof, Whereas the German version of Commission Regula ­ tion (EEC) No 1054/68 of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries (2), as last amended by Regulation (EEC) No 1379/81 (3), gives in the Annex the names in German of the Swiss agencies which may issue certificates for Glarus cheese of subheading 04.04 B of the Common Customs Tariff ; whereas since one of these names has been altered the said Annex should be altered accordingly ; Whereas the wording of letter B of Annex II to Commission Regulation (EEC) No 2965/79 of 18 December 1979 defining the conditions for the admis ­ sion of certain milk products to certain tariff head ­ ings (4), as last amended by Regulation (EEC) No 1379/81 , must be altered to harmonize the description of the cheeses concerned with that appearing in the Common Customs Tariff ; Article 2 At point 1 of letter B of Annex II to Regulation (EEC) No 2965/79 the words 'in vacuum-packed pieces' are on each occasion that they occur hereby replaced by the words 'in pieces packed in vacuum or in inert gas'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable, in cases where the interested party so requests, with effect from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1981 . For the Commission The President Gaston THORN ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 179, 25 . 7 . 1968 , p . 25 . 3) OJ No L 136, 23 . 5 . 1981 , p . 11 . (4) OJ No L 336, 29 . 12. 1979, p . 15 .